IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STANLEY J. CATERBONE,                    : No. 495 MAL 2016
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
RESIDENTS OF THE COUNTY OF               :
LANCASTER PENNSYLVANIA,                  :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of October, 2016, the Petition for Allowance of Appeal

is DENIED.